DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub.2022/0046691 A1).
In claims 21,26,31,36 Kim et al. discloses a method performed by a terminal in a communication system, the method comprising: receiving a radio resource control (RRC) message including first configuration information of a hybrid automatic repeat request (HARQ)-acknowledgement/negative acknowledgement (ACK/NACK) feedback mode  and second configuration information of one or more physical uplink control channel (PUCCH) resource sets, wherein each of the one or more PUCCH resource sets includes one or more PUCCH resources (see fig.9; step S910;  fig.20b; par[0191,0467, 0576,0435] a Ue receives RRC signaling from an eNB including resource allocation such as PUCCH resources which the UE transmits HARQ information);
 receiving a first downlink control information (DCI) included in a first physical downlink control channel (PDCCH) associated with a first control resource set (CORESET), wherein the first DCI includes information indicating a first PUCCH resource among the one or more PUCCH resource sets;
receiving a second DCI included in a second PDCCH associated with a second CORESET, wherein the second DCI includes information indicating a second PUCCH resource among the one or more PUCCH resource sets (see fig.32; step M110-1, M110-2; par[0646, 0651,0652] the Ue receives DCI 1, DCI2 transferred through PDCCH based on a CORESET group. In par[0377-0378,0436] fig.20b the PDCCH-1, PDCCH-2 allocates different resources to the UE to separate generate HARQ codebooks  to be transmitted on PUCCH resource 1  AND PUCCH resource 2);
 in case that the first configuration information indicates a separate ACK/NACK feedback mode identifying one or more first HARQ-ACK information bits of a first HARQ-ACK codebook associated with the first CORESET and identifying one or more second HARQ-ACK information bits of a second HARQ-ACK codebook associated with the second CORESET (see par[0378] the UE separately generates HARQ codebook for each PDSCH and transmits the HARQ codebook to each TRP via different resources of the same time slot. On fig.21b; par[0458] constituting HARQ information  for PDSCH 1/3/4 with HARQ codebook 1 and the transmits the HARQ information through PUCCH resource 3-1; and constituting the HARQ information for PDSCH 2/5 with one HARQ codebook 2 and transmits the AHRQ information through PUCCH resource 3-2);
 transmitting the one or more first HARQ-ACK information bits in the first PUCCH resource based on first spatial relation information associated with an identifier (ID) of the first PUCCH resource; and 
transmitting the one or more second HARQ-ACK information bits in the second PUCCH resource based on second spatial relation information associated with an ID of the second PUCCH resource (see fig.20B, Par[0435-0436] HARQ information may be transmitted on PUCCH 1 and PUCCH 2 within the same slot. In par[0453] Each PUCCH resource may include information on a transmission beam which UE should use when transmitting the PUCCH by using the corresponding PUCCH resource through  higher layer parameter PUCCH-SpartialRelationInformation).
In claims 22, 27,32,37 Kim et al. discloses the first PUCCH resource and the second PUCCH resource are in different symbols within a slot ( see fig.20B, HARQ information is transmitted on PUCCH-1, PUCCH-2 within the same slot).
In claims 24,25,29,30,34,35,39,40 Kim et al. discloses wherein the first spatial relation information indicates a spatial relation between a downlink reference signal and the first PUCCH resource (see par[0194] spatialRelationInfor parameter represents a configuration of a spatial relation between a reference RS and a target SRS).
In claims 23,28,33,38 Kim et al. discloses in case that the first configuration information indicates a joint ACK/NACK feedback mode, identifying one or more third HARQ-ACK information bits by concatenating the first HARQ-ACK codebook associated with the first CORESET followed by the second HARQ-ACK codebook associated with the second CORESET, transmitting the one or more third HARQ-ACK information bits in a third PUCCH resource (see fig.20A; par[0433-0434] when multiple HARQ Information  should be simultaneously, only one PUCCH resource -2 is used to transmit HARQ codebook 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. ( US Pub.2022/0287054; Method for Transmitting/Receiving Uplink Channel  in Wireless Communication System, and Apparatus Therefor;
Jang et al. (Us Pub.2022/0353698; Method and Apparatus for Repeating Uplink Transmission For Network Cooperative Communication);
Matsumura et al. (US Pub.2022/0353046; User Terminal and radio Communication Method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413